FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                   December 3, 2007
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                                 TENTH CIRCUIT



 SHAWN LEE ALLRED,

               Plaintiff-Appellant,                      No. 07-4037
          v.                                             (D. of Utah)
 ELISABETH A. SHUMAKER, Clerk                    (D.C. No. 2:06-CV-870-TS)
 of Court, and THE UNITED STATES
 COURT OF APPEALS FOR THE
 TENTH CIRCUIT,

               Defendants-Appellees.



                            ORDER AND JUDGMENT *


Before HENRY, TYMKOVICH, and HOLMES, Circuit Judges. **


      Shawn Lee Allred appeals the district court’s order dismissing without

prejudice his pro se civil action against the Tenth Circuit Court of Appeals and

Clerk of the Court Elisabeth A. Shumaker. Because Allred did not adequately



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
show cause for his failure to submit a certified copy of his inmate trust fund

account statement, we AFFIRM the lower court’s order.

                                  I. Background

      Allred was convicted of four counts of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1) and two counts of

possession of an unregistered sawed-off shotgun in violation of 26 U.S.C.

§ 5861(d)(3). The United States District Court for the District of Utah sentenced

him to 188 months, and he appealed his sentence. Despite being represented by

an attorney, Allred attempted to file certain documents with the Tenth Circuit.

Allred alleges the Clerk’s office refused to accept the documents in violation of

certain local rules and procedures.

      While the appeal was pending, Allred filed a pro se civil rights action,

alleging Ms. Shumaker and the Tenth Circuit denied him his purported right to

proceed pro se, and refused to provide him assistance in his direct criminal

appeal. Allred applied to proceed without prepaying his filing fee, but he failed

to submit a certified copy of his inmate trust fund account statement as required

by 28 U.S.C. § 1915(a)(2). On October 11, 2006, the magistrate judge granted

Allred’s application, but also ordered him to file within thirty days a certified

copy of the account statement. The court warned Allred that if he failed to

comply with the order, his complaint would be dismissed.




                                         -2-
      Allred did not timely file the required document. The district court

concluded Allred failed to show cause for his inaction and dismissed his

complaint without prejudice. He now appeals the court’s order.

                                  II. Discussion

      A district court may dismiss a case sua sponte for want of prosecution.

Joplin v. Sw. Bell Tel. Co., 671 F.2d 1274, 1275 (10th Cir. 1982) (per curiam)

(citing Link v. Wabash R.R., 370 U.S. 626, 630–31 (1962)). We review for an

abuse of discretion. Id.; see also Montana v. Hargett, 212 F. App’x 770, 773

(10th Cir. 2007) (reviewing for abuse of discretion dismissal of a prisoner’s civil

action because he failed to file a trust fund account statement as ordered by the

court).

      Dismissal with prejudice “is a harsh sanction and should be resorted to only

in extreme cases.” Meade v. Grubbs, 841 F.2d 1512, 1520 (10th Cir. 1988). But

a court may exercise broad discretion in determining whether to dismiss a civil

action without prejudice for lack of prosecution. 8 Moore’s Federal Practice

§ 41.53 (“When dismissal is without prejudice, an abuse of discretion will

generally not be found, since the plaintiff may simply refile the suit.”); cf. Brown

v. King, No. 06-41328, 2007 WL 2908740, at *1 (5th Cir. Oct. 3, 2007) (“The

scope of the court’s discretion is narrower when a Rule 41(b) dismissal is with

prejudice.” (citing Berry v. Cigna/RSI-Cigna, 975 F.2d 1188, 1191 (5th Cir.

1992))).

                                         -3-
      “[D]ismissal is an appropriate disposition against a party who disregards

court orders and fails to proceed as required by court rules.” United States ex rel.

Jimenez v. Health Net, Inc., 400 F.3d 853, 855 (10th Cir. 2005) (citing Nat’l

Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 642–43 (1976)); see

also Montana, 212 F. App’x at 773 (affirming dismissal without prejudice of

prisoner’s civil rights action because he did not adequately show cause for failing

to provide the court a certified copy of his trust fund account statement).

      In this case, the district court provided Allred ample opportunity to comply

with the court’s order. The court provided the inmate thirty days to file the

account statement and warned him if he failed to do so, his case would be

dismissed. After Allred failed to submit the document, the court provided him an

additional thirty days to show cause. In response to the second order, Allred

argued the court should “proceed in the case weather [sic] all or partial accounts

are in record as the plaintiff should be considered without means as the only

monies he gets is from family and very little when any of that.” R., Vol. II, Doc.

7, at 1. The district court correctly concluded that this statement did not

constitute adequate justification for failing to comply with the order. On appeal,

Allred did not provide any additional explanation for his inaction. For these

reasons, we conclude the district court did not abuse its discretion by dismissing

Allred’s complaint without prejudice.




                                         -4-
                                 III. Conclusion

        Accordingly, the district court’s order is AFFIRMED. We also GRANT

Allred’s motion to proceed without prepayment of the appellate filing fees.

Allred is obligated to continue making partial payments until all fees have been

paid.

                                             Entered for the Court,


                                             Timothy M. Tymkovich
                                             Circuit Judge




                                       -5-